ORDER

PER CURIAM.
Reginald Jones (Appellant) appeals from the trial court’s denial of his Batson1 challenge. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s denial of Appellant’s challenge was not clearly erroneous. State v. Costello, 101 S.W.3d 311, 312 (Mo.App. E.D.2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).